Holmes, J.
The words of the guaranty declared upon are: “ I . . . guarantee the payment of the rent by the within lessee, according to the terms of the lease, providing said lessee shall live to the end of the term,” etc. The lease is “ to hold for the term of three years,” the tenant “ yielding and paying therefor the rent of six hundred dollars per annum,” and “ to have the right to renew said lease for the further term of two years, if he shall so elect.” There is the usual covenant “ to pay the said rent, . . . and also the rent as above stated for such further time as the lessee may hold the same.” The tenant elected to renew the lease, and the only question intended to be raised by the demurrer” is whether the guaranty extends to the additional two years.
If there had been no right of renewal, and if the guaranty had not contained the proviso which it does, very possibly the defendant would have been liable if the tenant had held over. Rice v. Loomis, 139 Mass. 302. See Salisbury v. Hale, 12 Pick. 416 ; Warren v. Lyons, 152 Mass. 310. But the proviso in the *559guaranty that the lessee shall live to the end of the term implies that the guaranty only extends to the end of the term; and we think that it should be taken in favor of the guarantor, that the term with which the guaranty ends is that which is spoken of as the term in the lease. Whether the tenant on his election to renew the lease held under the old instrument or needed a new one, the lease, as appears in the language quoted, speaks of the first three years as the present term, and calls the period of possible renewal “ the further term.” We are of opinion that the defendant is not liable for the time covered by the renewal. Judgment for defendant.